Citation Nr: 0012935	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
evaluated as 10 percent disabling from June 1996 to January 
1998.  

2.  Entitlement to an increased rating for varicose veins, 
evaluated as 20 percent disabling since January 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The February 
1997 and June 1997 rating decisions continued a 
noncompensable evaluation for varicose veins.  The veteran 
appealed from these actions.  The April 1998 and February 
1999 Board decisions remanded the case to schedule a travel 
board hearing for the veteran.  The June 1999 Board decision 
remanded the case to obtain a VA examination and to issue a 
current statement of the case.  This matter is now before the 
Board for appellate review.  The October 1999 rating decision 
increased the rating to 10 percent from June 1996 to January 
1998 and to 20 percent since January 1998.   

In response to the October 1999 rating action, the veteran 
raised the issue of whether an earlier effective date, prior 
to June 1996, for the assignment of a compensable evaluation 
was warranted.  The veteran argued that the evaluation should 
be effective from 1946.  The RO denied a compensable 
evaluation from 1946 by rating action of December 1999, on 
the basis that the current claim was received in 1996; this 
matter was addressed in a statement of the case of the same 
date.  The veteran's local representative listed this as the 
issue in his brief, but did not actually address this issue 
in the presentation of April 2000.  The national 
representative reframed the issue to include whether there 
was clear and unmistakable error in the rating decision that 
assigned a noncompensable evaluation in 1946.  This matter 
has not been addressed or considered by the RO.  In that it 
appears that this issue is the crux of the veteran's claim 
for an earlier effective date, the matter is referred to the 
RO for appropriate consideration and action.  



FINDINGS OF FACT

1.  The medical evidence from June 1996 to January 1998 shows 
varicosities involving the long saphenous system bilaterally.  

2.  The medical evidence from June 1996 to January 1998 does 
not show moderately severe varicose veins, superficial veins 
above the knee, varicosities of the long saphenous ranging in 
size from 1-2 centimeters in diameter, or symptoms of pain or 
cramping on exertion, bilaterally or unilaterally.  

3.  The medical evidence since January 1998 shows edema of 
both limbs from the knees downward with marked pitting and 
varicosities involving the long saphenous system bilaterally.  

4.  The medical evidence since January 1998 does not show 
moderately severe varicose veins, superficial veins above the 
knees, involvement of the long saphenous ranging over 1 
centimeter in diameter, marked distortion and sacculation, 
episodes of ulceration, symptoms of pain or cramping on 
exertion, stasis pigmentation, or eczema, bilaterally or 
unilaterally.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for 
varicose veins, evaluated as 10 percent disabling from June 
1996 to January 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic 
Code 7120 (1997) (effective prior to January 12, 1998).  

2.  The criteria are not met for an increased rating for 
varicose veins, evaluated as 20 percent disabling since 
January 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 
(1999) (effective January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) (effective prior to January 12, 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA examination for diseases of the 
arteries and veins in April 1993.  Physical examination 
revealed that pulsation, skin appearance, skin temperature, 
paresthesias, and cardiac involvement were normal.  There was 
a modest distribution of varicosities throughout both the 
right and left leg but no ulceration.  The diagnosis was mild 
to moderate varicose veins of the lower extremities that did 
not contribute to the veteran's pain in the left hip.  

The July 1996 physical examination of the lower extremities 
revealed trace pedal edema.  

The veteran underwent a VA general medical examination in 
August 1996.  The veteran worked as a jewelry refinisher 
before he went into the service.  After service, he worked at 
a jewelry manufacturing company for about a year.  He was a 
merchant seaman for 4 months and a waiter and supervisor in 
various restaurants for about 10 years.  He was a bellman at 
a hotel for a year and a half before retirement.  Physical 
examination revealed that the examiner could not feel any 
pulses in the popliteal, dorsalis pedis or posterior tibial 
areas.  The veteran's skin had a trace of edema in the lower 
extremities.  The assessment was peripheral vascular disease, 
hypertension by history, history of Guillain-Barre syndrome, 
history of benign prostatic hypertrophy, peptic ulcer by 
history, chronic low back pain, and a history of Grave's 
disease.  The examiner opined that the veteran could not do 
any kind of physical work.  The examiner further opined that 
the veteran could not do any kind of clerical work because of 
his visual problems.  

The RO's March 1999 letter provided timely notice to the 
veteran of a scheduled April 1999 travel board hearing.  A 
handwritten note by a Board member stated that the veteran 
did not appear.  

The veteran underwent a VA examination in September 1999.  
The veteran continued to have swelling of the legs somewhat 
equally although the left was more troublesome.  He 
complained of swelling in the feet with the left leg 
predominantly involved.  His exercise exertion was good on 
examination.  Physical examination revealed no evidence of 
abdominal aortic aneurysm or of any arterial disease.  There 
was marked edema of both limbs from the knees downwards with 
marked pitting.  There were varicosities involving the long 
saphenous system on both the left and right side, the left 
being more marked and the swelling was also more evident on 
the left.  There was no evidence of a postphlebitic syndrome 
or of chronic venous insufficiency.  There was no ulceration 
or pigmentation around the ankles.  These varicose veins were 
merely producing the complication of swelling but no other 
significant complications.  The varicose veins involved the 
long saphenous system and were easily palpable throughout the 
length.  The edema was present and pitting up to the knees 
and was persistent.  The impression was bilateral varicose 
veins, the left side more affected than the right.  The 
veteran was able to get around very well but he had marked 
varicosities that would probably benefit from some further 
surgery.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Under the new criteria effective January 1998, varicose veins 
with findings attributed to the effects of varicose veins of 
massive board-like edema with constant pain at rest warrant a 
100 percent rating.  Varicose veins with findings attributed 
to the effects of varicose veins of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent evaluation.  
Varicose veins with findings attributed to the effects of 
varicose veins of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration warrant a 40 
percent evaluation.  Varicose veins with findings attributed 
to the effects of varicose veins of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrant a 20 
percent evaluation.  Varicose veins with findings attributed 
to the effects of varicose veins of intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery warrant a 10 percent 
evaluation.  Varicose veins with findings attributed to the 
effects of varicose veins of asymptomatic palpable or visible 
varicose veins warrant a noncompensable evaluation.  Note: 
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under Sec.  4.25), using 
the bilateral factor (Sec.  4.26), if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1999) (effective January 12, 
1998).  

Under the old criteria in effect prior to January 1998, 
pronounced varicose veins, unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by the 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation, warrants a 60 percent evaluation if bilateral 
and a 50 percent evaluation if unilateral.  Severe varicose 
veins, involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, no involvement of the 
deep circulation, warrants a 50 percent evaluation if 
bilateral and a 40 percent evaluation if unilateral.  
Moderately severe varicose veins, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation, warrants a 30 percent 
evaluation if bilateral and a 20 percent evaluation if 
unilateral.  Moderate varicose veins, varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion, warrants a 10 percent evaluation if 
bilateral or unilateral and a noncompensable evaluation if 
mild or with no symptoms.  Note:  Severe varicosities below 
the knee, with ulceration, scarring, or discoloration and 
painful symptoms will be rated as moderately severe.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997) (effective 
prior to January 12, 1998).  The criteria for Diagnostic Code 
7120 remained unchanged from 1983 to 1997.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1983-1997).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a) (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

As a preliminary matter, the Board will adjudicate the claim 
based on the current evidence of record because the veteran 
failed to report for his scheduled hearing in April 1999.  
The veteran received notice of the April 1999 hearing because 
the notice was mailed to the veteran and was not returned as 
undeliverable.  The United States Court of Appeals for 
Veterans Claims has held that the law requires only that the 
VA mail a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Neither the veteran nor his representative requested another 
hearing or filed a motion for a new hearing.  Therefore, the 
Board will adjudicate the claim based on the current evidence 
of record because notices were sent to the veteran's "latest 
address of record," and the veteran did not show good cause 
for failing to appear.  See 38 C.F.R. § 3.655(b), 20.704(d) 
(1999).  

The claims for increased ratings are well grounded because 
the veteran alleged that his disability had increased in 
severity.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent was not warranted for 
varicose veins from June 1996 to January 1998.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  The medical evidence 
since June 1996 revealed varicosities involving the long 
saphenous system on both the left and right sides in 
September 1999.  However, the medical evidence since June 
1996 did not show moderately severe varicose veins, 
superficial veins above the knee, varicosities of the long 
saphenous ranging in size from 1-2 centimeters in diameter, 
or symptoms of pain or cramping on exertion, bilaterally or 
unilaterally.  Accordingly, an increased rating was not 
warranted for varicose veins from June 1996 to January 1998.  

A 20 percent rating was warranted for varicose veins since 
January 1998 under the new criteria effective January 1998.  
The medical evidence showed persistent edema attributed to 
varicose veins because there was edema of both limbs from the 
knees downward with marked pitting and varicosities involving 
the long saphenous system on both the left and right sides in 
September 1999.  A rating higher than 20 percent was not 
warranted because the medical evidence did not show stasis 
pigmentation, eczema, ulceration, or constant pain 
attributable to varicose veins.  Accordingly, an increased 
rating was not warranted for varicose veins since January 
1998 under the new criteria.   

A rating higher than 10 percent was not warranted for 
varicose veins since January 1998 under the old criteria in 
effect prior to January 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  The medical evidence did not 
show moderately severe varicose veins, superficial veins 
above the knees, involvement of the long saphenous ranging 
over 1 centimeter in diameter, marked distortion and 
sacculation, episodes of ulceration, or symptoms of pain or 
cramping on exertion, bilaterally or unilaterally.  Instead, 
there was no chronic venous insufficiency, ulceration, 
pigmentation, or other significant complications in September 
1999.  Accordingly, an increased rating was not warranted for 
varicose veins since January 1998 under the old criteria.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The medical evidence showed a single 
hospitalization for vein stripping of varicose veins in June 
1982.  From June 1982 until his retirement, the veteran 
successfully worked for over 10 years as a waiter, restaurant 
supervisor, and bellman.  


ORDER

Entitlement to an increased rating for varicose veins, 
evaluated as 10 percent disabling from June 1996 to January 
1998, is denied.  

Entitlement to an increased rating for varicose veins, 
evaluated as 20 percent disabling since January 1998, is 
denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

